Per Curiam. Appellant, Johnny Wright, by his attorney, Paul M. Herrod, has filed a motion for rule on the clerk. The Clerk refused to docket the record concerning Mr. Wright’s conviction because it revealed that the notice of appeal was untimely filed. Mr. Herrod accepts responsibility for the failure. We treat the motion for rule on the clerk as a motion for belated appeal in this circumstance.  Failure of counsel to perfect an appeal for a defendant who wishes to appeal constitutes ineffective assistance of counsel and good cause for granting a belated appeal. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is granted. A copy of this opinion will be sent to the Committee on Professional Conduct.